DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
In response to communications filed on 28 April 2020, claims 1-20 are presently pending in the application, of which, claims 1 and 12 are presented in independent form. 

Priority
The Examiner acknowledges the instant application claims the benefits of U.S. 13/804,844, filed March 14th, 2013, now issued as U.S. 10,678,760, on June 9th, 2020, which claims the benefit from U.S. Provisional Application No. 61/707,685, filed September 28th, 2012, and has been accorded the earliest effective file date.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 29 July 2020 and 14 August 2020, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,678,760 (known hereinafter as ‘760). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the instant application is a variation of the claims and within each and every features of claims 1-21 of ‘760.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malige, Raghupathi, et al (U.S. 2011/0282830 and known hereinafter as Malige) Natanzon, Assaf (U.S. 9,275,063, issued March 1, 2016, filed 20 September 2011 and known hereinafter as Natanzon).

As per claim 1, Malige teaches a method comprising: 
persisting at least one map block that contains a mapping from each LBA range of a plurality of ranges of logical block addresses (LBAs) to a respective statistics block that contains access statistics of a plurality of data blocks in the LBA range (Malige, see paragraphs [0006, 0012, 0054], which discloses a database object (e.g. one or more database elements) is accessed at various points in time and portion of the data objects are allocated to different tires in a multi-tiered storage system, where user may access data that can be stored in different tiers in the storage system, and where storage system includes multi-volume file system, which may be present in a single name space, making the existence of multiple volumes transparent to users as a single volume, where the Examiner interprets the single volume as a contiguously allocated block of space to store data.); 
detecting, based on the at least one map block and one or more statistic blocks that are indicated by said mapping (e.g. Malige, see Figure 4A, which discloses a logical organization which includes a table space, where the table space is used for organizing blocks or files of data, as further described in paragraphs [0056-0058]) and without accessing a plurality of data blocks in a database object that is a tablespace, an allocation stripe of a disk array, or a relational table (e.g. Malige, see paragraph [0074], which discloses a second portion of file A represented as Block A(2) should be located on tier 2 storage, where tier 2 storage may indicate a different storage system, within the multi-tiered storage system that is viewed as a single volume.), whether the database object has or has not been accessed since a particular time (e.g. Malige, see paragraphs [0078-0081], which discloses updating a file blocks from . 
Malige does not explicitly disclose copying the tablespace, the allocation stripe, or the relational table in response to said detecting whether the database object has or has not been accessed. 
Natanzon teaches copying the tablespace, the allocation stripe, or the relational table in response to said detecting whether the database object has or has not been accessed (e.g. Natanzon, see column 6, lines 10-35, which discloses recording statistics when moving data from one storage element to another, where when copying of the data include updating the map of the database element.).
Malige is directed to determining whether to relocate data to a different tier in a multi-tier storage system. Natanzon is directed to replicating optimized IO data. Both are analogous art, because they capture data blocks are a particular point in time and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modifying the teachings of Malige with the teachings of Natanzon with the motivation to track data activities to improve database manageability and performance.

As per claim 12, Malige teaches one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:
persisting at least one map block that contains a mapping from each LBA range of a plurality of ranges of logical block addresses (LBAs) to a respective statistics block that contains access statistics of a plurality of data blocks in the LBA range (Malige, see paragraphs [0006, 0012, 0054], which discloses a database object (e.g. one ; 
detecting, based on the at least one map block and one or more statistic blocks that are indicated by said mapping (e.g. Malige, see Figure 4A, which discloses a logical organization which includes a table space, where the table space is used for organizing blocks or files of data, as further described in paragraphs [0056-0058]) and without accessing a plurality of data blocks in a database object that is a tablespace, an allocation stripe of a disk array, or a relational table (e.g. Malige, see paragraph [0074], which discloses a second portion of file A represented as Block A(2) should be located on tier 2 storage, where tier 2 storage may indicate a different storage system, within the multi-tiered storage system that is viewed as a single volume.), whether the database object has or has not been accessed since a particular time (e.g. Malige, see paragraphs [0078-0081], which discloses updating a file blocks from the tuples in a set by relocating, moving, or copying the block of data, and where one or more of the rows in that block (e.g. contiguous allocated database blocks), may be updated or modified.). 
Malige does not explicitly disclose copying the tablespace, the allocation stripe, or the relational table in response to said detecting whether the database object has or has not been accessed. 
Natanzon teaches copying the tablespace, the allocation stripe, or the relational table in response to said detecting whether the database object has or has not been accessed (e.g. Natanzon, see column 6, lines 10-35, which discloses recording statistics when moving .
Malige is directed to determining whether to relocate data to a different tier in a multi-tier storage system. Natanzon is directed to replicating optimized IO data. Both are analogous art, because they capture data blocks are a particular point in time and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modifying the teachings of Malige with the teachings of Natanzon with the motivation to track data activities to improve database manageability and performance.

As per claims 2 and 13, the modified teachings of Malige with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein: 
the at least one map block comprises a plurality of map blocks (e.g. Malige, see paragraphs [0078-0081], which discloses updating a file blocks from the tuples in a set by relocating, moving, or copying the block of data, and where one or more of the rows in that block (e.g. contiguous allocated database blocks), may be updated or modified.); 
said persisting the at least one map block comprises: 
contiguously storing the plurality of map blocks in said allocation stripe, or not contiguously storing the plurality of map blocks (e.g. Malige, see column 6, line 40 to column 7, line 35, which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.). 


the at least one map block comprises a first map block and a second map block (e.g. Malige, see paragraphs [0078-0081], which discloses updating a file blocks from the tuples in a set by relocating, moving, or copying the block of data, and where one or more of the rows in that block (e.g. contiguous allocated database blocks), may be updated or modified.);
said persisting the at least one map block comprises storing a link in the first map block that refers to the second map block (e.g. Malige, see column 6, line 40 to column 7, line 35, which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.). 

As per claims 4 and 15, the modified teachings of Malige with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein: 
the at least one map block comprises a first map block and a second map block (e.g. Malige, see paragraphs [0078-0081], which discloses updating a file blocks from the tuples in a set by relocating, moving, or copying the block of data, and where one or more of the rows in that block (e.g. contiguous allocated database blocks), may be updated or modified.);
said persisting the at least one map block comprises persisting an index that refers to the first map block and the second map block (e.g. Malige, see column 6, line 40 to column 7, line 35, which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.). 

As per claims 5 and 16, the modified teachings of Malige with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein said persisting the at least one map block comprises: 
persisting the at least one map block in a heatmap, and/or storing the at least one map block as part of a second tablespace (e.g. Malige, see column 6, line 40 to column 7, line 35, which discloses the use of persistent object versioning mechanism to effect versioning for persistent objects, where for example, see Figures 2A-2C, persistent object is shown in three different instances of different data blocks that include different creation time.). 

As per claims 6 and 17, the modified teachings of Malige with Natanzon teaches the method of claim 5 and the one or more non-transitory computer-readable media of claim 16, respectively, wherein the second tablespace is: 
said tablespace, a user data tablespace, and/or a metadata tablespace (e.g. Malige, see paragraph [0026, 0045-0046], discloses dirty data blocks are written by the writer.). 

As per claim 7, the modified teachings of Malige with Natanzon teaches the method of claim 1 wherein said access statistics comprises a last access timestamp for each data block of said plurality of data blocks in the LBA range (Malige, see paragraph [0056-0057[, discloses a time interval, which denotes at least a periodic basis.). 

As per claims 8 and 18, the modified teachings of Malige with Natanzon teaches the method of claim 7 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein said last access timestamp for each data block (Malige, see paragraph [0056-0057[, discloses a time interval, which denotes at least a periodic basis.). 

As per claim 9, the modified teachings of Malige with Natanzon teaches the method of claim 7 wherein said last access timestamp for each data block consists of: 32 bits or 64 bits (Malige, see paragraph [0056-0057[, discloses a time interval, which denotes at least a periodic basis.). 

As per claims 10 and 19, the modified teachings of Malige with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein said access statistics consists of a fixed size record for each data block of said plurality of data blocks in the LBA range (Malige, see paragraph [0056-0057[, discloses a time interval, which denotes at least a periodic basis.). 

As per claims 11 and 20, the modified teachings of Malige with Natanzon teaches the method of claim 1 and the one or more non-transitory computer-readable media of claim 12, respectively, wherein said copying in response to said detecting whether the database object has or has not been accessed comprises archiving the database object (e.g. Malige, see paragraph [0061], discloses copying of the tables, where the Examiner interprets that tables are shared between database instances.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        September 29, 2021